In a coram nobis proceeding, defendant appeals from an order of the County Court, Orange County, entered April 13, 1959 denying, without a hearing, his application to vacate a judgment of said court rendered April 30, 1957 convicting him, on his plea of guilty, of the felony of buying and receiving stolen property, and sentencing him to serve a term of five to seven and one-half years. A previous similar application had been denied by the same court after a hearing. Defendant relies on claims, among others: (1) that an Assistant District Attorney had promised him that, if he pleaded guilty, he would receive a suspended sentence; and (2) that the said District Attorney was guilty of acts directed to procuring the arrest and conviction of another person and of other acts directed to shielding still another person. Order affirmed. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.